— In a proceeding pursuant to CPLR article 78 by an inmate of the Green Haven Correctional Facility to review respondent’s denial of his request for a furlough, he appeals from a judgment of the Supreme Court, Dutchess County, dated February 18, 1975, which dismissed the petition. Judgment affirmed, without costs. Absent a violation by respondent of a positive statutory requirement, or a denial of any constitutional rights, a refusal to release a prisoner on furlough is not judicially reviewable (cf. People v Pierre, 34 AD2d 1000). Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.